54 F.3d 785NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Annie CAYANAN-LOPEZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70370.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Annie Cayanan Lopez, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals' ("BIA") dismissal of her appeal of the Immigration Judge's ("IJ") denial of her request for suspension of deportation pursuant to section 244(a)(1) of the Immigration and Nationality Act ("INA"), 8 U.S.C. Sec. 1254(a)(1).  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a(a) and deny the petition.


3
Our review of the record indicates that the BIA considered cummulatively all of the relevant factors relating to the allegation of extreme hardship to Lopez and her United States Citizen mother.  Specifically, although Lopez has resided and worked in the United States since 1983, has three United States citizen siblings living close-by and currently shares living expenses with her United States citizen mother, she also is young, in good health, with a sister, a husband and two young children residing in the Philippines.  We conclude that the BIA did not abuse its discretion in denying Lopez's application for suspension of deportation based on her failure to establish extreme hardship as required by statute.  See Hassan v. INS, 927 F.2d 465, 468 (9th Cir. 1991) (common results of deportation or exclusion are insufficient to prove extreme hardship).


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3